id office uilc cca_2011092810351637 --------- number release date from -------------------- sent wednesday date am to -------------------- cc ------------ subject re fpaa review the adjustments in the fpaa do not need to reflect any settlement amount these are two totally separate things regardless of what is in the fpaa the remaining unsettled partners have until days after the fpaa is issued to request a consistent agreement with the previous signed form 870's i r c c the value and basis of the note in the partnership's hands and any partnership bad_debt claim with respect to this note is a partnership_item the limitation of a partner's share of losses to his outside_basis under sec_704 however has to be determined through an affected_item notice_of_deficiency rather than through the fpaa see 95_tc_1 gustin v commissioner tcmemo_2002_64 such affected items are not subject_to a request for consistent agreement sec_301_6224_c_-3 see also part ii of form 870-lt which has a consistent settlement disclaimer for affected items which can be separately settled on part ii of this form absent such a settlement in computing the partner's outside_basis limitation the parties will be bound by the partnership_item components of outside_basis determined in the partnership proceeding see sec_705 and 97_tc_278 thus the partner will be bound by the partnership level determination that the value and basis of the contributed note is zero sec_301 a - a i and -1 c iv partnership's carryover_basis in contributed_property is a partnership_item
